--------------------------------------------------------------------------------

Exhibit 10.111
 
[appliedlogo.jpg]
 
 

 
March 14, 2007


Scott R. Silverman
Chairman and Chief Executive Officer
VeriChip Corporation
1690 South Congress Avenue, Suite 200
Delray Beach, Florida 33445
 
Re: Payments under Incentive Agreement


Dear Mr. Silverman:


Enclosed with this letter is 503,768 shares (the “Shares”) of common stock of
Applied Digital Solutions, Inc. (the “Company”) which have been issued under the
Company’s 1999 Flexible Executive Stock Plan and the Company’s 2003 Flexible
Executive Stock Plan as partial payment in connection with the Company’s
obligations under that certain Incentive Agreement dated December 5, 2006,
between you and the Company (the “Agreement”). The Agreement will remain in full
force and effect for the remaining portion of the payment thereunder ($2.3
million). This letter is, among other things, intended to partially satisfy
certain terms of the Agreement, including the Company’s election to satisfy a
portion of its obligation now by issuing 503,768 shares with a value as of this
date of $735,501.28 and a cash payment of $264,498.72. These shares are issued
outright with no risk of forfeiture.


You further agree that you will not require the Company to make the remaining
portion of the payment ($2.3 million) to you until the earlier of April 1, 2008
or the receipt of funds by the Company in excess of $4.0 million in a single
transaction resulting from (i) the issuance of the Company’s equity; or (ii) the
sale of one of the Company’s assets, including the shares of Digital Angel
Corporation or VeriChip common stock that the Company owns.


Sincerely,
 
/s/ Michael Krawitz


Michael Krawitz
 
Accepted and agreed to as of
the 14 day of March, 2007:




/s/ Scott R. Silverman                                         
Scott R. Silverman
 
 
 


1690 S. Congress Avenue    .    Suite 200    .    Delray Beach, FL 33445
voice 561.805.8000    .    fax 561.805.8001
 